Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 1 of 10




                    DX1590
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 2 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 3 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 4 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 5 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 6 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 7 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 8 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 9 of 10
Case 3:18-cv-02615-AGT Document 157-12 Filed 02/08/21 Page 10 of 10
